DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered. 

Claim Status
The amendment of 10/22/2020 has been entered. Claims 11-16 and 19-27 are pending in this US patent application. Claims 11-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/30/2019.
Claims 19-27 are currently under examination and were examined on their merits.

Claim Interpretation
Claim 21 recites a composition “consisting essentially of” certain components of crude bromelain. The phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”. See MPEP § 2111.03 (III). In the instant case, the specification and claims do not provide a clear indication of what the basic and novel characteristics of the claimed composition are sufficient to determine which components would materially affect said characteristics and which components would not materially affect said characteristics. As such, the transitional phrase “consisting essentially of” in claim 21 will be construed as equivalent to “comprising”.
Claim 21 has been amended to recite that the components of the claimed composition are “made by a process consisting of dissolving crude bromelain in a weak acid and filtering”. This limitation constitutes product-by-process language. Product-by-process limitations are limited only to the structure implied by the claimed steps, not by the specific manipulations of the steps themselves. See MPEP § 2113 (I). As such, any prior components that could have been made by a process consisting of dissolving crude bromelain in a weak acid and filtering will read on the claimed components.
Additionally, the Examiner notes that, while the product-by-process steps recite closed “consisting of” language, the claimed composition as a whole is recited using open-ended “comprising” language. As such, the composition of claim 21 is not limited only to components that could have been produced by the recited process steps. all components that would be made by a process consisting of dissolving crude bromelain in a weak acid and filtering. In sum, any prior art composition that contains at least one component that could have been produced by dissolving crude bromelain in a weak acid and filtering that also satisfies the molecular weight limitations recited in instant claim 21 will be interpreted to read on claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Please note that this rejection has been slightly augmented to incorporate discussion of the newly-added limitations in claim 21. However, because the basis of the rejection is unchanged, the rejection has been maintained.

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

The composition of claim 21 comprises only components of crude bromelain extracted from pineapple. The claimed product-by-process steps, dissolving in a weak acid and filtering, would not be expected to alter the structure or function of the bromelain. As such, the composition of claim 21 is not markedly different from a judicial i.e., claims 19, 20, and 22-27) all recite a judicial exception.

Claims 22 and 24 recite that the composition is a pharmaceutical composition comprising an excipient (claim 22), which can be a saline solution (claim 24). A saline solution is also a judicial exception, and a mixture of the bromelain composition of claim 21 and a saline solution would not be expected to have any markedly different properties when compared to the judicial exceptions alone (i.e., dissolving the bromelain of claim 21 in a saline solution would not confer any structural or functional properties onto the bromelain that would be distinct from those of the bromelain alone). As such, claims 22 and 24 are not markedly different from a judicial exception.

Claims 19 and 20 recite that the bromelain composition is formulated as a gel or spray (claim 19), wherein the gel contains a certain amount of the bromelain composition (claim 20). Many gelling agents are naturally occurring (e.g., agarose), and a mixture of the bromelain composition of claim 21 and a naturally occurring gelling agent would not be expected to have any markedly different properties when compared to the judicial exceptions alone, regardless of the concentration of the bromelain that is 

Claims 23 and 26 recite that the enzymatic debridement composition is lyophilized. In the absence of evidence that lyophilization would confer a markedly different structure or function on the enzyme of claim 21, the debridement composition of claims 23 and 26 is not considered to be markedly different from a judicial exception.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Claims 25-27 recite additional elements of the claimed invention. In claims 25 and 26, the judicial exception (see above) is part of a kit. As the term “kit” is not defined in the instant specification, the “kit” comprising the bromelain composition is broad enough to read on, for example, the bromelain composition (claim 25) or the lyophilized bromelain composition (claim 26) inside a container. Such a recitation is not sufficient to integrate the judicial exception into a practical application. See, for example, claim 1 of Example 44 of the subject matter eligibility examples provided by the USPTO (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_app1.pdf). 

In contrast, claim 27 recites that the kit further comprises a wound dressing. A kit comprising a judicial exception and a wound dressing integrates the judicial exception 

‘Significantly more’ analysis:
Claims 19-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not recite any elements outside of judicial exceptions (claims 19-24) or do not recite any additional elements that would not be considered well-understood, routine, and conventional in the art (claims 25 and 26; putting substances into containers is well-understood, routine, and conventional).

Therefore, claims 19-26 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US patent application 2009/0148429 filed by Gorecki et al., published 06/11/2009.



Gorecki teaches a debriding composition obtained from bromelain capable of debridement of non-viable tissues and having distinct biochemical features (see entire document, including page 2, paragraph 0015). The bromelain used in the teachings of Gorecki is obtained by extracting juice from the stem of the pineapple plant with phosphoric acid and acetone (page 3, paragraph 0062; reads on claim 21 [“…acid soluble components of crude bromelain…dissolving crude bromelain in a weak acid”]). The crude bromelain powder was suspended, filtered, and precipitated with ammonium sulfate (page 6, paragraphs 0113-0115; reads on claim 21 [“…dissolving crude bromelain in a weak acid and filtering”]; the Examiner notes that, because Gorecki’s process involves dissolving crude bromelain in a weak acid and filtering the dissolved crude bromelain, the composition of Gorecki would inherently contain at least one component that could have been “made by a process consisting of dissolving crude bromelain in a weak acid and filtering”; see above under Claim Interpretation for the Examiner’s interpretation of the product-by-process limitations in claim 21). The crude bromelain precipitate was then dissolved in 40 L of 0.3 M acetic acid (page 6, paragraph 0117; reads on claim 21 [“…acid soluble components of crude bromelain”]). The suspension was filtered through a 0.5-µm filter, an ultrafiltration unit, and a concentration filter (page 6, paragraph 0118). The filtered bromelain composition was then dialyzed through a membrane with a 10 kD molecular weight cutoff (page 6, 
In one embodiment, lyophilized Debrase powder was added to a gel vehicle (0.5 g of powder to 5 mL of gel = 10% by weight), which was then applied to a wound that had been extensively hydrated with saline solution. Following the application of the gel vehicle, the wound was covered with an occlusive film (page 8, paragraph 0139; reads on claims 19 and 20). In another embodiment, Debrase was run on a size exclusion column in a buffer comprising a phosphate buffer and 130 mM NaCl (page 7, paragraph 0127; reads on claims 22 and 24; the Examiner notes that, upon elution from the column as described in paragraphs 0127 and 0128, the collected fraction would contain Debrase, sodium phosphate buffer, and sodium chloride, which reads on the pharmaceutical composition of claims 22 and 24).
Therefore, claims 19-26 are anticipated by Gorecki and are rejected under 35 U.S.C. 102(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2009/0148429 filed by Gorecki et al., published 06/11/2009.

As discussed above, claims 19-26 are anticipated by Gorecki. However, Gorecki does not explicitly teach a kit comprising Debrase and a wound dressing. 

Gorecki does teach that the pharmaceutical bromelain composition can be applied to inert dressings, such as gauze pads, and then applied to the injured tissue (page 5, paragraph 0104; cf. claim 27).


Therefore, claims 19-27 are rendered obvious by Gorecki and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of 

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 101. Applicant states that the claimed composition is not merely an extract found in nature but is an extract having a subset of the components contained in crude bromelain. Applicant states that the recited product-by-process steps in claim 21 emphasize the point that the claimed compositions are not simply directed to a material extracted from a natural source (remarks, pages 6 and 7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that isolating a natural product from its source, such as isolating bromelain from pineapple by dissolving it in a weak acid and filtering it to obtain a particular subset of the components found in crude bromelain, does not confer a markedly different property onto the judicial exception of bromelain contained within pineapple. Stated differently, an isolated natural product is not patent-eligible subject matter, regardless of how extensively the natural product is purified, unless the structure or function has been sufficiently altered such that the claimed composition is markedly different from the product in its natural environment. Applicant has provided no evidence that dissolving crude bromelain in a weak acid and filtering it would alter the structure or function of the bromelain in any way. In contrast, these steps are known to simply isolate proteins from their natural environment (see, for example, the teachings of Gorecki cited above). Chemically and physically treating components found in crude 

Applicant has traversed the above rejection of the claims under 35 U.S.C. 102(b). Applicant states that Gorecki teaches a process that starts with crude bromelain and ends with a specific debridement composition that has proteolytic enzymes with a particular molecular weight. Applicant states that the claimed compositions, in contrast, contain components that are made in a process consisting of dissolving crude bromelain in a weak acid and filtering. Applicant states that Gorecki does not teach a process consisting of dissolving crude bromelain in a weak acid and filtering, and so Applicant states that Gorecki cannot teach the claimed compositions (remarks, pages 7 and 8). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as discussed above, the instant claims are drawn to a composition. The language “made by a process consisting of dissolving crude bromelain in a weak acid and filtering” is product-by-process language that limits the composition of claim 21 to the structure implied by the steps, not to the specific manipulations of the steps themselves. Gorecki need not teach a process consisting of dissolving crude bromelain in a weak acid and filtering in order to teach a composition that contains at least one component that could have been produced by dissolving crude bromelain in a weak acid and filtering it. For example, Gorecki’s composition comprises stem bromelain with a molecular weight of about 23 kDa (Gorecki, Figure 3; page 3, paragraphs 0060-0061; page 7, paragraph 0128). This enzyme is an acid-

Applicant has traversed the above rejection of the claims under 35 U.S.C. 103(a). Applicant states that Applicant’s claimed compositions contain components made by a process different from the process made by Gorecki, resulting in different materials. 
As discussed above, Gorecki’s composition anticipates the compositions of claims 19-26. As such, the Examiner does not agree with Applicant’s assertion that the materials of the instant claims are different from the materials of Gorecki.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/29/2021